F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           JUL 5 2001
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

    UNITED STATES OF AMERICA,

               Plaintiff-Appellee,

    v.                                                  No. 00-4038
                                                  (D.C. No. 99-CR-498-C)
    CRAIG EARL BOWSER,                                   (D. Utah)

               Defendant-Appellant.


                           ORDER AND JUDGMENT           *




Before KELLY , McWILLIAMS , and JONES , ** Circuit Judges.


         In September 1999, defendant-appellant Craig Earl Bowser (“Bowser”) was

charged with nine counts of uttering and possessing counterfeit securities of an

organization in violation of 18 U.S.C. § 513(a). After a two day trial, Bowser

was convicted on counts 3 through 9 of the indictment. Defendant now appeals

this conviction on the grounds that the evidence presented at trial was not legally




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable Nathaniel R. Jones, United States Circuit Judge for the
Sixth Circuit, sitting by designation.
sufficient to support his conviction. For the reasons stated below, we affirm

Bowser’s conviction.



                                         I.

      On September 1, 1999, Bowser was charged in a nine count indictment.

Each count alleged that he violated 18 U.S.C. § 513(a), uttering and possessing a

counterfeit security of an organization. At trial, the government introduced

evidence that Bowser cashed nine checks that drew on accounts held by Voeks

Properties and Mountain View Management. It is undisputed that these checks,

which were printed on blank check paper using a computer software known as

versi-check, were counterfeit and that the defendant never worked for or rented

property from either Voeks Properties or Mountain View Management.

       The government’s evidence also indicated that Bowser cashed these checks

over an eleven day period beginning on August 12, 1999, and ending on August

22, 1999. The checks were cashed at a number of different locations, and no

more than two checks were tendered at the same location on the same day. In

addition, no two checks bore the same signature. Some were forged by hand and

others used a computer font for the signature. On seven of the nine checks,

Bowser provided false addresses. He also provided different telephone numbers

on six of the nine checks.


                                        -2-
      Upon completion of the government’s case, Bowser made a motion for

Judgement of Acquittal based on insufficiency of the evidence. The district court

denied this motion. The defendant did not testify or offer any evidence of his

own. The case was submitted to the jury, which returned a verdict of guilty on

counts three through nine. Bowser now appeals his conviction to the United

States Court of Appeals for the Tenth Circuit.



                                         II.

      On appeal, defendant argues that the government did not introduce

sufficient evidence to allow a trier of fact to find him guilty beyond a reasonable

doubt. This Court reviews the denial of a motion for Judgment of Acquittal based

on insufficient evidence de novo. See United States v. Jackson, 213 F.3d 1269,

1283 (10th Cir. 2000). In such cases, the Court must view the evidence in the

light most favorable to the government and determine whether there is “sufficient

direct and circumstantial evidence, together with reasonable inferences to be

drawn therefrom, from which a trier of fact could find the defendant guilty

beyond a reasonable doubt.” See United States v. Brown, 200 F.3d 710, 713 (10th

Cir. 1999).




                                         -3-
                                         III.

        In order to prove a violation of 18 U.S.C. § 513(a) the government must

show: that (1) the defendant uttered or possessed a security he knew to be

counterfeited, and (2) that the defendant did so with the intent to deceive another

person or organization. 18 U.S.C. § 513(a). At trial, the government put forth

several pieces of evidence to prove that Bowser knowingly passed counterfeit

checks. As noted above, the government presented testimony that the defendant

could not have believed that he had a legal right to cash these checks because he

did not have any relationship with either of the companies whose checks he

passed. The illegitimate nature of these checks was further demonstrated by the

fact that they were signed in a number of different ways. Some were signed with

similar but not identical handwriting and others were signed using a computer

font.

        In addition, the government also put forth evidence that the defendant took

steps to prevent detection of his illegal behavior. For example, Bowser did not

pass more than two checks at any one location and made sure that he passed only

one Voeks Properties and one Mountain View check at each location.

Furthermore, the government notes that the inference that Bowser knew he was

behaving illegally is also supported by evidence that he used six different false




                                         -4-
telephone numbers on the checks and used a false address on seven of the nine

checks.

       On appeal, Bowser’s attorney argues that although the government’s

evidence demonstrates that the defendant knew that it was illegal to cash these

checks, the evidence does not necessarily prove that he knew that the checks were

counterfeit. Bowser’s attorney points out that in many cases checks are stolen

from the mail and forged or counterfeited. Although Bowser did not testify at

trial, his attorney implies that someone stole these checks, counterfeited them and

gave them to Bowser without telling him that they were counterfeit. Accordingly,

he argues that when Bowser obtained these checks, he might have thought that

they were stolen but not necessarily counterfeit. Bowser’s attorney asserts that it

is plausible that the defendant was ignorant of these checks’ counterfeit nature

since there is nothing on the faces of the checks that suggests that they are

counterfeit. 1


1
 In support of this argument, Bowser’s attorney cites a number of cases in which
the Tenth Circuit and other courts have addressed the standard of proof necessary
to support conviction for uttering and possessing counterfeit government
securities (counterfeit money) in violation of 18 U.S.C. § 472.       See United States
v. Cooper , 733 F.2d 1360, 1365 (10th Cir. 1984);      United States v. Palacios , 835
F.2d 230, 233 (9th Cir. 1987). However, the § 472 counterfeiting cases that the
defendant’s attorney cites are not controlling in this § 513 case. While the type of
evidence that is introduced in a §472 cases involving counterfeit government
securities is often similar to the type of evidence that is introduced in § 513 cases
involving the securities of private organizations, the inferences that follow from
                                                                            (continued...)

                                           -5-
      Although Bowser’s theory of the case is not outside of the realm of

possibility, it is not so compelling that it precludes a trier of fact from finding

Bowser guilty beyond a reasonable doubt. As noted above, when this Court

reviews a sufficiency of the evidence claim we view the evidence in the light

most favorable to the government. See United States v. Brown, 200 F.3d at 713.

The pertinent question is whether there is “sufficient direct and circumstantial

evidence, together with reasonable inferences to be drawn therefrom, from which

a trier of fact could find the defendant guilty beyond a reasonable doubt.” Id.

      Viewing the evidence in a light most favorable to the government, we find

that the defendant possessed and passed counterfeit checks in a way that clearly

indicates that he knew that these checks were illegitimate. One reasonable

inference from his suspicious behavior is that he knew the checks were

counterfeit. Although it is true that the government has not introduced evidence

that conclusively excludes the possibility that Bowser received the counterfeited

checks thinking that they were stolen but not necessarily counterfeit, such a



1
 (...continued)
the evidence are quite different. For example, the mere fact that a person passes
multiple counterfeit twenty dollar bills (government securities) may not provide a
particularly strong indication that he knew that the bills were counterfeit given
that he could have obtained the bills in any of numerous cash transactions. In
contrast, the passing of several counterfeit checks (private securities) creates a
stronger indication of guilty knowledge since the average person has few
opportunities to unknowingly obtain and pass multiple counterfeit checks.

                                           -6-
showing is not required in order support this conviction. As this Court has held

on several occasions, the government is not required to introduce evidence that

conclusively excludes every reasonable hypothesis except guilt. See United States

v. Hager, 969 F.2d 883, 888 (10th Cir. 1992); United States v. Henry, 468 F.2d

892, 894 (10th Cir. 1972). Rather, “[t]he evidence must only reasonably support

the jury’s finding of guilt beyond a reasonable doubt.” Id. (citing United States v.

Parrish, 925 F.2d 1293, 1297 (10th Cir. 1991)). Accordingly, we find that the

government’s evidence of Bowser’s evasive behavior is sufficient to allow a

reasonable jury to find that he knowingly uttered and possessed counterfeit

securities beyond a reasonable doubt.

      Judgment affirmed.



                                                    Entered for the Court



                                                    Nathaniel R. Jones
                                                    Circuit Judge




                                         -7-